Exhibit 10.2

THE TJX COMPANIES, INC.

STOCK INCENTIVE PLAN

DEFERRED STOCK AWARD FOR DIRECTORS

This certificate evidences the award (the “Award”) made automatically to the
non-employee director named below (the “Director”) on [                    ]
(the “Grant Date”) under Section 7(e) of the Stock Incentive Plan (the “Plan”)
of The TJX Companies, Inc. (the “Company”). The Award is subject to the terms
and conditions of the Plan as from time to time amended, the provisions of which
are incorporated by reference in this certificate. Terms defined in the Plan are
used in this certificate as so defined.

1. AWARD RECIPIENT: [                    ]

2. NATURE OF AWARD: The Award consists of two parts: an “Annual Deferred Stock
Award” and an “Additional Deferred Stock Award” as those terms are defined in
the Plan (hereinafter, the “Annual Award” and “Additional Award,” respectively).
The Company agrees to credit to an unfunded account maintained on the books of
the Company (the “Account”), in respect of each such portion of the Award, the
number of shares of Stock specified in Section 3 plus such additional number of
shares as may be determined under Section 4. The number of shares credited to
the Account and not forfeited, rounded up to the nearest whole share, shall be
transferred to the Director (or, in the event of the Director’s death, to the
Director’s beneficiary designated prior to death in a manner acceptable to the
Company, or, if no such beneficiary has been so designated, to the Director’s
estate) (such designated beneficiary or the estate, as the case may be, being
herein referred to as the Director’s “Beneficiary”) in accordance with and
subject to the terms and conditions of the Plan and the Award. The Award is
unfunded and unsecured, and the Director’s rights to any Stock hereunder shall
be no greater than those of an unsecured general creditor of the Company. The
Award may not be assigned, transferred, pledged, hypothecated or otherwise
disposed of, except for disposition at death as provided above. The Award does
not entitle the Director to any rights as a shareholder with respect to any
shares of Stock subject to the Award, unless and until such shares of Stock have
been transferred to the Director. The Award is intended to constitute a
“non-qualified deferred compensation” arrangement that satisfies the
requirements of Section 409A of the Code, and shall be construed accordingly.

3. INITIAL CREDITS TO ACCOUNT: The number of shares of Stock to be credited to
the Account, subject in each case to the terms and conditions of the Plan and
the Award, is as follows:

(a) Under the Annual Award portion of the Award, [                ] shares shall
be credited to the Account on the Grant Date. The portion of the Account
reflecting this Annual Award credit is hereinafter referred to as the “Annual
Award Sub-Account.”

(b) Under the Additional Award portion of the Award, [                ] shares
shall also be credited to the Account. The portion of the Account reflecting
this Additional Award credit is hereinafter referred to as the “Additional Award
Sub-Account.”

4. DIVIDEND AWARDS: As of (a) the date of each annual meeting of the
shareholders of the Company (if immediately prior thereto the Director was a
member of the Board) and (b) the date (if other than the date of an annual
meeting) on which the Director ceases to be a member of the Board, (each such
relevant date, a “dividend crediting date”) there shall be credited to each of
the Annual Award Sub-Account and the Additional Award Sub-Account the number of
additional shares of Stock equal to (x) plus (y), divided by (z), where:

 

  (x) is the product obtained by multiplying (i) the number of shares then
allocated to the Annual Award Sub-Account or the Additional Award Sub-Account,
as the case may be, (disregarding in each case, for purposes of this clause (x),
any shares credited to such Sub-Account since the date of the immediately
preceding annual meeting) by (ii) the aggregate per-share amount of dividends
for which the record date occurred since the date of the immediately preceding
annual meeting;

 

  (y) is the product obtained by multiplying (i) the number of shares first
credited to the Annual Award Sub-Account or the Additional Award Sub-Account, as
the case may be, since the date of the immediately preceding annual meeting but
prior to such dividend crediting date by (ii) the aggregate per-share amount of
dividends for which the record date occurred since the date that such shares
were credited to such Account; and



--------------------------------------------------------------------------------

  (z) is the Fair Market Value of one share of Stock on such dividend crediting
date.

5. VESTING: The Director’s Annual Award Sub-Account shall be fully vested at all
times. The Director’s Additional Award Sub-Account shall vest on the date
immediately preceding the date of the annual meeting next succeeding the Grant
Date (if the Director is then a member of the Board) or, if earlier and if
Section 6 is relevant in the circumstances, the date specified in Section 6.
Immediately upon the Director’s ceasing to be a member of the Board for any
reason, any portion of the Director’s Account that was not then vested
(determined after taking into account any accelerated vesting pursuant to
Section 6 but otherwise before taking into account any amounts credited under
Section 4(b) above as of such date) shall be forfeited.

6. CHANGE OF CONTROL. Upon the occurrence of a Change of Control, the provisions
of this Section 6 shall apply to any portion of the Director’s Additional Award
Sub-Account not then vested and not previously forfeited, notwithstanding any
other provision of the Award to the contrary:

(a) Upon consummation of the Change of Control whenever occurring, if the
Committee does not provide for a rollover award as described in 6(b) below, any
unvested portion of the Director’s Additional Award Sub-Account shall
automatically and immediately vest in full.

(b) The Committee may, but shall not be required to, provide in connection with
the Change of Control that, in lieu of the acceleration described in
Section 6(a) above, the service-based vesting condition described in Section 5
above applicable to the Director’s Additional Award Sub-Account immediately
prior to consummation of the Change of Control shall continue to apply (with
such appropriate adjustments as the Committee may determine) from and after the
Change of Control to such Additional Award Sub-Account or to any stock, cash or
other property into which such Additional Award is converted or for which it is
exchanged in connection with the Change of Control (the Additional Award
Sub-Account or any such stock, cash or other property, a “rollover award”);
provided, that vesting of the Director’s unvested rollover award shall
accelerate fully in the event the director is involuntarily terminated for any
reason (other than cause) prior to satisfaction of such service-based vesting
condition. In any case where this Section 6(b) applies, all references in this
award to “Additional Award Sub-Account” shall be construed, where appropriate,
by reference to any rollover award as defined above. In any case where this
Section 6(b) applies, references in the Award to “Stock” shall be deemed to
include the stock, cash or other property that is subject to the applicable
rollover award.

(c) Subject to the continuing vesting condition provisions of Section 6(b)
above, the provisions of this Section 6 shall be applied on a basis that enables
the Director to participate, as applicable, as a shareholder (with respect to
any portion of the Additional Award held by the Director immediately prior to
the Change of Control) on the same basis as other holders of Stock.

All references to the Committee in this Section 6 shall be construed to refer to
the Committee as constituted and acting prior to consummation of the Change of
Control. For the avoidance of doubt, no Committee action permitted by this
Section 6 will be treated as an action requiring the Director’s consent under
Section 10 of the Plan.

7. ANNUAL AWARD SUB-ACCOUNT – DATE OF DELIVERY: Shares of Stock equal in number
to the shares credited to the Director’s Annual Award Sub-Account (rounded up to
the nearest whole share) shall be transferred by the Company to the Director
(or, in the event of the Director’s death, to the Director’s Beneficiary) as
soon as practicable after and in all events within [    ] business days after
the date on which the Director ceases for any reason to be a member of the
Board; provided, that in the event of an earlier Change of Control, such shares
of Stock shall instead be delivered to the Director (or, in the event of the
Director’s death, to the Director’s Beneficiary), immediately prior to the
Change of Control.

8. ADDITIONAL AWARD SUB-ACCOUNT – DATE OF DELIVERY: Shares of Stock equal in
number to the shares credited to the Director’s Additional Award Sub-Account
(rounded up to the nearest whole share) shall be transferred by the Company to
the Director (or, in the event of the Director’s death, to the Director’s
beneficiary) as

 

-2-



--------------------------------------------------------------------------------

soon as practicable after and in all events within [    ] business days after
the date of vesting determined pursuant to Sections 5 and 6 above; provided,
that if the Director has timely elected a deferral of any portion of his
Additional Award Sub-Account, such portion (if vested) shall instead be paid in
accordance with Section 9.

9. ELECTION TO DEFER: The Director may elect to have payment of the vested
balance, if any, of his Additional Award Sub-Account made at the same time as
payment of his Annual Award Sub-Account pursuant to Section 7 in lieu of the
payment terms described in Section 8. Any such election must be made no later
than December 31 of the calendar year preceding the calendar year in which such
Award is granted or at such other time as is necessary to satisfy the
requirements of Section 409A, as determined by the Administrator. Each such
election shall be in a form acceptable to the Administrator.

10. ADJUSTMENTS: The Award and the shares of Stock subject to the Award are
subject to adjustment as provided in Section 3 of the Plan.

11. WITHHOLDING: The Director or Beneficiary shall, no later than the date on
which any share of Stock is transferred to the Director or Beneficiary and as a
condition to such transfer, pay to the Company in cash, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income. If
any taxes are required to be withheld prior to such transfer of such share of
Stock (for example, upon the vesting of the right to receive such share), the
Company may require the Director or Beneficiary to pay such taxes timely in cash
by separate payment, may withhold the required taxes from other amounts payable
to Grantee or Beneficiary, or may agree with the Director or Beneficiary on
other arrangements for the payment of such taxes, all as the Company determines
in its discretion.

12. SECTION 83(b) NOT APPLICABLE: Because the Award does not give to the
Directors a present ownership right in any Stock, but only a conditional right
to acquire shares of Stock in the future, the Director shall not be entitled to
make a so-called “83(b) election” with respect to the shares of Stock subject to
the Award.

 

THE TJX COMPANIES, INC.

 

 

-3-